DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5 and 11-12 are directed to the method for production of an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-10 and 13-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/24/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-10 and 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are not directed to a process, machine, manufacture, or composition of matter. 
Claims 6-10 and 13-18 are directed to the “application” of the water retaining agent prepared by the method (process) of claim 1. The claims are not directed to a process of using the water retaining agent prepared by the method (process) of claim 1. The claims are also not directed to a process of treatment of shrimp product by the water retaining agent prepared by the method (process) of claim 1.
Applicant is invited to re-write claims according to the four categories of patent eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The limitation of “raw materials are formulated in the following parts” is not clear. It is not clear what are the active method steps that are involved in the formulation of the raw materials.
It appears that of inulin, xylitol, carboxymethyl chitosan, pullulan, sodium tripolyphosphate, sodium chloride, sodium alginate and water;  are provides in certain proportions and then further subjected to mixing. However, it is not clear how each of the components are being “formulated”.
Claim 1 recites “[a] method for preparing a water-retaining nanoagent, wherein raw materials are formulated in the following parts by weight..... and the specific process comprises...” Hence, claim 1 recites a method that further includes “the specific process” limitation. There is insufficient antecedent basis for “the specific process”  limitation in the claim.
Claim 1 recites “ ... sufficiently and evenly mixing the raw materials, homogenizing with a homogenizer for 15-25 min, treating with a colloid mill for 4-6 min, then treating with an ultrasonic cell crusher at 400-600 W for 25-35 min, and centrifuging to obtain the water-retaining nanoagent”. It is not clear what  is being homogenized, what is being treated with colloid mill, what is being treated with an ultrasonic cell crusher, and what is being centrifuged to obtain the water-retaining nanoagent. It is also not clear what component results in water-retaining nanoagent after centrifugal force is applied to a previously treated mixture.
Claim 6 recites the limitation of a “crustacean shrimp product”. It is noted that shrimp are crustaceans. Therefore the limitation of “crustacean shrimp” is redundant.
Further more claim 9 recites the limitation of ”the crustacean shrimps are crayfishes, sea shrimps, river shrimps and the like”. 
The crustaceans group includes shrimp, crab, lobster, prawns, crayfish, krill, etc. Hence, “crayfishes, sea shrimps, river shrimps and the like” are crustacean. However, “crayfishes, sea shrimps, river shrimps and the like” are not “the crustacean shrimps”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/            Primary Examiner, Art Unit 1791